Citation Nr: 1144152	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to November 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of May 2004 by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  When the claim originally came before the Board, the issue was characterized as one involving new and material evidence and whether the appellant had submitted evidence sufficient to reopen his previously denied claim.  

The Veteran testified at a personal hearing before a decision review officer (DRO) in connection with the current claim in September 2004 at the Jackson RO.  The hearing transcript is of record. 

In August 2006 and again in October 2007 the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional clarifying information concerning the Veteran's military service.  The claim was subsequently reviewed and then in August 2009, the Board issued a Decision/Remand finding that the Veteran had submitted new and material evidence and his claim for entitlement to service connection for a lower back disability was reopened.  The Board then remanded the claim to the AMC so that a medical opinion concerning the etiology of the claimed disorder could be obtained.  That opinion was provided and included in the claims folder; the claim was then returned to the Board. 

In May 2010, the Board denied the Veteran's claim of service connection for a low back disability based on a finding that the medical evidence did not support the Veteran's contentions.  The appellant was informed of that action and he then appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  Upon reviewing the claim and the Joint Motion for Remand submitted by the appellant's representative and the Secretary (VA), the Court vacated and remanded the claim in April 2011.  The claim was returned to the Board for review. 

In June 2011, the Board once again remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining an adequate medical opinion, and any additional clarifying information concerning the Veteran's military service.  An adequate medical opinion was obtained in July 2011 and the RO made a formal finding that none of the Veteran's service treatment records could be located.  The case was thereafter returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical and lay evidence is credible, and it establishes that it is at least as likely as not that the Veteran's current back disability had its onset in service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for a low back disability constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a low back disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Numerous attempts have been made to obtain the Veteran's service treatment records; however, none have been located.  Nevertheless, the Veteran has repeatedly, and consistently reported that he injured his back in service and that he was hospitalized for a week due to his injury.  The Veteran testified in this regard at a personal hearing before a DRO at the RO in September 2004.  The Veteran also testified that he has experienced continued back pain ever since the initial injury in service and has sought treatment for his back pain from both VA providers shortly after service in Mississippi, as well as private doctors from the late 1940's through the present time.  No records prior to 1998 could be located.  The Veteran testified that many of the his treating doctors from years ago have all passed away, and his attempts to obtain medical records were also unsuccessful.  Specifically, the Veteran testified that he was treated for his back disorder by a Dr. P from late 1946 or early 1947 until that physician died in 1987; and, he was informed that Dr. P's records were destroyed after his death.

The Veteran's post-service treatment records reveal that the Veteran has been diagnosed with degenerative disc change at the L3-L4 and L4-L5, arthritic change in the articular facets at L4-L5 and L5-S1, and scoliosis, since an X-ray dated in March 1998.  

In December 2009 the Veteran was afforded a VA Compensation and Pension (C&P) spine examination.  The Veteran reported that he began experiencing low back pain in 1946 and that he was hospitalized at the time for about a week.  The Veteran stated that at the time he was not informed of any definite diagnosis; however, he indicated that he was shortly thereafter discharged from service.  He reported that he did not remember any definite injury.  After separation from service, the Veteran reported that he was treated by a private physician who administered shots that improved his condition for a period of time.  The Veteran stated that after the physician passed away no other physician has been able to provide him with the pain relief that he got from those injections.  The Veteran indicated that he has remained symptomatic since service and that he experiences pain in the lower back region.  He described the pain as chronic and recurrent; however, sometimes he can function normally.  He reported that he sometimes experienced pain radiating into his legs but that he did not experience any loss of bowel or bladder control.  The Veteran stated that he last worked in 1992 in a car factory.  He reported that he was able to do his job.  The Veteran indicated that he had been "hospitalized several times over the years secondary to low back pain." 

After physical examination the Veteran was diagnosed with scoliosis with lumbar spondylosis and degenerative disc disease.  The examiner noted that there were no service treatment records associated with the claims folder.  The examiner commented that the Veteran was noted to have scoliosis with degenerative disc changes at L3-4 and L4-5, and arthritic facet joint changes at L4-5 and L5-S1 after X-ray examination in March 1998.  The examiner noted that in May 1998 the Veteran had reported, in conjunction with a prior application for service connection, that he injured his back in Basic Training; however, at the time of the current examination the Veteran could not remember any definite injury to his back.  The examiner also reported that an X-ray dated in May 1998 revealed degenerative osteoarthritis with associated degenerative disc disease and scoliosis. 

The examiner stated that the Veteran was uncertain as to whether or not his curvature of the spine existed prior to service and that the Veteran indicated that he never had problems with his back until 1946.  The examiner reported that the degenerative changes of the spine revealed by X-ray examination in 1998 were age related and unlikely present when the Veteran was 19 years old.  Based upon a review of the Veteran's post service treatment records the examiner rendered the opinion that it is not as likely as not that the Veteran's current low back disorder is related to the Veteran's active service.  However, the examiner also noted that the Veteran appeared to be a credible historian.  Nonetheless, the examiner concluded that it would be mere speculation to relate the current back disorder to service given the lack of service treatment records.  

The Court found, in essence, that the December 2009 VA examination was inadequate because the examiner, in rendering his opinion, did not take into consideration the nature and etiology of scoliosis or whether there was a relationship between that disorder and service.  Moreover, the Board notes that the examiner specifically found the Veteran's statements credible; yet, he dismissed them by concluding that it would be speculation to connect the current back condition to service, despite the Veteran's "credible" reports of continuity of symptoms.  

In light of the Court's Order, the Veteran was re-examined by VA in July 2011.  The Veteran reported essentially the same history to this examiner as was reported in December 2009, and this examiner also found the Veteran to be a credible historian.  The Veteran reported that he had no back pain prior to service and that his low back pain started after physical training in 1945 and he was hospitalized in 1946 for low back pain.  The Veteran also reported continued low back pain since service.  The impression was scoliosis of the lumbar spine, apex at L3 and L4 with degenerative disc and degenerative joint disease, mild to moderate degree of pain and dysfunction.  The examiner noted that the scoliosis could have been congenital; however, the Veteran reported no pain prior to an injury in service.  The examiner concluded that the Veteran's physical training during active service could have provoked and aggravated his low back condition, particularly given the Veteran's credible verbal account of the events in service.  Therefore, the examiner opined that the Veteran's current low back disability was at least as likely as not a result of and/or aggravated by the physical activity while he was in service.  

In sum, the evidence of record shows a current low back disability.  The Veteran has reported that he did not have symptoms prior to service, injured his back during service, and that he has experienced low back pain since service.  The Veteran has also reported that he was treated for back pain privately from 1946 until 1987 from a doctor who died in 1987 and whose records were destroyed.  The Veteran's STRs are unavailable at no fault of his own.  Furthermore, and significantly, the Veteran's statements of his injury in service and his reports of continuity of symptoms since service have been deemed credible by two VA examiners as well as the Board.  The Veteran is certainly competent to testify as to a symptom such as back pain which is non-medical in nature, even if he is not necessarily competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given that the Veteran is competent to report that he was injured in service and has experienced back pain ever since, and there is no reason to doubt the Veteran's credibility in that regard, the December 2009 VA examiner's opinion, or lack thereof, regarding the likely etiology of the Veteran's low back disability carries no probative value.  

Moreover, the evidence does not show that the Veteran had a back disorder or defect at the time he entered service nor is there clear and unmistakable evidence that the Veteran had a back disorder or defect that pre-existed service and was not aggravated by active service.  38 U.S.C.A. § 1111.  Instead, the July 2011 examiner noted that the scoliosis could be congenital in origin, however, use of the word "could" does not rise to the level of clear and unmistakable evidence that the Veteran had a defect or disorder prior to service.  

The Veteran's credible statements, along with the July 2011 VA doctor's opinion linking the Veteran's low back disability to service provide the necessary criteria to grant this claim.  The doctor based the opinion on the fact that the Veteran's self-reported history of an injury in service and continuity of symptoms since that time.  And, as previously pointed out, there is no reason to doubt the Veteran's credibility in that regard.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's low back disability had its onset during service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for a low back disability is warranted.  



ORDER

Service connection for a low back disability is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


